IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN Dl\/ISI()N
UNITED STATES OF AMERICA.
Plairrtiff,
vs. Case No. 3:l lCRO35(3)

LEE BAILEY, JUDGE WALTER H. RICE

Defendant.

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE, REVOKING SAME AND IMPOSING SENTENCE,
WITH FURTHER RE-IMPOSED PERIOD OF SUPERVISED RELEASE TO
FOLLOW, UPON STATED CONDITIONS; RIGHT ()F APPEAL EXPl_,AlNED
AND UNDERSTOOD; NEITHER COUNSEL FOR THE GOVERNl\/IENT NOR
FOR THE DEFENDANT HAD ANY PROCEDURAL OR SUBSTANTIVE
OBJECTIONS TO TI-llS COURT’S DlSPOSITION; TERMINATION ENTRY

 

On March ]4, 2019, the Defendant, having previously been found in violation of his most
recent period of supervised release, a status that began Decernber 4, 2017, appeared in open
Court for final disposition

Pursuant to the record made on the aforesaid March 14, 2019, the Defendant’s supervised
release Was revoked and he Was remanded to the custody of the Attorney General of the United
States, the Bureau of Prisons, for a period of eight months, with credit given for all allowable
pre-revocation jail time. The eight-month sentence imposed on March 14, 2019 (less any
pre-revocation jail time credit) is to be followed by a five-year period of supervised release, less
any credit to Which he is entitled, upon the conditions that he discharge any presently

undischarged conditions of supervision initially imposed; that he be enrolled, upon an immediate

basis, in a residential drug treatment program immediately upon completion of his term of
imprisonment; that, following the completion of the residential drug treatment program, he is to
reside at a sober living facility as directed by the Probation Officer; and, finally, that he adhere to
each and every aspect of the attached Supervision Plan, dated April 3, 2019, to Which he has
agreed by signing same on April 3, 2019.

Following the above, the Defendant Was orally explained his right of appeal, and he
indicated an understanding of Same.

Neither counsel for the Government nor for the Defendant had any procedural or

substantive objections to this Court’s sentence

The captioned cause is ordered terminated upon the docket records of the United States
District Couit for the Southern District of Ohio, Western Division, at Dayton.
. /_\‘
A,A/.?“`\/` =:_\j, \t»*"`~
l

April 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of Record
Laura Sebulsky, U.S. Probation Off`lcer

Supervision Plan
Lee Bailey
Case No. 3:1 lCR035(3)
Aprii s, 2019

l) The defendant shall participate in and successliilly complete a residential drug
treatment program immediately upon completion of his term of lmprisonment, as
directed by the probation officer.

2) The defendant shall reside at a sober living facility as directed by the probation
oHicer, upon completion of a residential drug treatment program

3) The defendant shall reside with his cousin, Nina Martin, at 315 Sutnmit Court, Apt.
D, Fairbom, Ohio 45324. The defendant shall reside with Ms. Martin if need be prior
to entering a residential drug treatment program upon being released from his term of
imprisonmentl The defendant shall reside with Ms. Martin upon completion of a
residential drug treatment program if he is not able to secure a bed at a sober living
facility.

4) The defendant shall participate in aftercare substance abuse treatment, at the direction
of the probation officer.

5) The defendant shall participate in a mental health assessment and treatment, as
directed by the probation officer.

6) The defendant shall sign up for Medicaid while at the residential drug treatment
program, at the direction of the probation officer. Upon receiving his Medicaid,
medically assisted treatments options, such as Vivitrol, shall be explored by the
defendant

7) The defendant shall contact the Montgomery County Ex-Offender Reentry Center
upon the completion of residential drug treatment and register for and successfi.llly
complete the Career Alliance Program, as directed by the probation officer.

8) The defendant shall submit to frequent urine specimens, as directed by the probation
officer.

9) The defendant shall actively job seek and provide job seeking verification to the
probation officer, as directed by the probation officer.

10) The defendant shall make himself available to be screened for Reentry Cottrt as
directed by the probation ofticer.

_LM_ 2,-,25/~,/7 t-z-n»
LeeBailey » Date

./_/-£a.=:)<’- /:’m/ .J/.) v_/m 9‘/3 f ?

Vincent P. Popp U` D'ate

Qaw»a_c_lj¢::¢ 3--3~?-|7 "{-7"76¥
Laura A. Sebulsky Date

 

 

